           Case 1:17-vv-01074-UNJ Document 39 Filed 10/17/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1074V
                                      Filed: July 19, 2018
                                        UNPUBLISHED


    MICHAEL WALLACE,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 8, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving an influenza vaccine on September 15, 2016.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On June 12, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for his SIRVA. On July 19, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $101,928.12,
representing $100,000.00 for pain and suffering and $1,928.12 for past unreimbursable
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01074-UNJ Document 39 Filed 10/17/18 Page 2 of 4



with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $101,928.12, representing $100,000.00 for pain
and suffering and $1,928.12 for past unreimbursable expenses, in the form of a
check payable to petitioner, Michael Wallace. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:17-vv-01074-UNJ Document 39 Filed 10/17/18 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MICHAEL WALLACE,                     )
                                     )
            Petitioner,              )
                                    )   No. 17-1074V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on June 12, 2018, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $101,928.12, including

$100,000.00 for pain and suffering, plus $1,928.12 for past unreimbursable medical expenses. 1

The total sum of $101,928.12 represents all elements of compensation to which petitioner would

be entitled under 42 U.S.C. § 300aa-15(a) for his vaccine-related injury. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation should be made through a lump sum

payment of $101,928.12 in the form of a check payable to petitioner. Petitioner agrees.

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
 Case 1:17-vv-01074-UNJ Document 39 Filed 10/17/18 Page 4 of 4




                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   GABRIELLE M. FIELDING
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/ Ann D. Martin
                                   ANN D. MARTIN
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Ann.Martin@usdoj.gov; (202) 307-1815

DATED: July 19, 2018




                               2
